Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
a single sleep disorder or sleep disturbances from insomnia, a primary insomnia, an idiopathic insomnia; an insomnia associated with depression, emotional/mood disorders, aging, Alzheimer's disease or cognitive impairment; REM sleep interruptions; a breathing-related sleep disorder; a sleep apnea; a periodic limb movement disorder, a restless leg syndrome; a circadian rhythm sleep disorder; a shift work sleep disorder; and a jet-lag syndrome, or caused by the administration of lithium, valproate, ketamine, or esketamine
a single cognitive, neurological or psychological disease or disorder from deficiency in memory, intellect, or learning and logic ability; reduction in any particular individual's functioning in one or more cognitive aspects; age-related cognitive decline; dementia; Alzheimer's disease; multi-infarct dementia; alcoholic dementia or other drug-related dementia; dementia associated with intracranial tumors or cerebral trauma; dementia associated with Huntington's disease or Parkinson's disease; AIDS-related dementia; delirium; amnestic disorder; mental retardation; a learning disorder including reading disorder, mathematics disorder, or a disorder of written expression; 
a single agent that the patient will be undergoing treatment with that enhances the release, production, and/or functioning of serotonin, dopamine, epinephrine, norepinephrine, or glutamate neurotransmitters if the patient is on medication selected from opiate agonists, opiate antagonists, opiate partial agonists, calcium channel antagonists, 5HT, 5-HT2A complete agonist,  5-HT2A partial receptor agonists,  5-HT2A complete antagonists, 5-HT2A partial receptor antagonists, 5-HT3 complete agonist,  5-HT3  partial receptor agonists,  5-HT3 complete antagonists, 5-HT3 partial receptor antagonists, sodium channel antagonists, N-methyl-D- aspartate (NMDA) receptor antagonists, COX-2 selective inhibitors, neurokinin receptor 1 (NK1) antagonists, non-steroidal anti-inflammatory drugs (NSAID), [(citalopram, escitalopram, paroxetine, fluoxetine, fluvoxamine and sertraline) and/or (desvenlafaxine, duloxetine, levomilnacipran, milnacipran and venlafaxine.)], amitriptyline amitriptylinoxide, clomipramine, desipramine, dibenzepin, dimetacrine, dosulepin doxepin, imipramine, lofepramine, melitracen, nitroxazepine, nortriptyline, noxiptiline, opipramol, pipofezine, protriptyline and trimipramine, amoxapine, maprotiline, mianserin, mirtazapine, 
a single NMDA receptor partial agonist salt, ester, metabolite or prodrug
a single administration dosage of 5 mg/kg, 10 mg/kg, 15 mg/kg, any one of 200-1000 mg, 225 mg, 450 mg, 900 mg. 
a single protocol of administration from weekly six to twelve weeks; every other week for six to twelve weeks; per week for at least four weeks in one cycle followed by at least one week or more where said compound is not administered; every other week for at least four weeks in one cycle followed by at least one week or more where said compound is not administered.

Applicant is required, in reply to this action, to elect a single species for each of i-vi above to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The species lack unity of invention because even though the inventions of these groups require the technical feature of treating a patient suffering from (i) a cognitive, neurological or psychological disease or disorder; and (ii) a sleep disorder or sleep disturbances, comprising the step of administering to said patient a therapeutically effective amount of an N-Methyl-D-aspartic acid (NMDA) receptor partial agonist, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Moskal, WIPO patent application publication number WO-2012149389-A2, Published November 1, 2012 in further light of Goerke et al., Sleep-dependent memory consolidation and its implications for psychiatry, J. Neural Trasm (2017), 124, S163-S178, first published online October 30, 2015
Moskal teaches treatment of varying cognative, neurological, and behavioral/ psychological disorders (please, see whole document particularly [0011-0014], with GLYX-13 (NMDA modulator), specifically schizophrenia and post-traumatic stress disorder. Taken in further light of Goerke et al. (please, see entire document especially abstract) which discloses a known correlation of insomnia with both post-traumatic stress disorder and schizophrenia; indicating that the technical feature of treating a patient suffering from (i) a cognitive, neurological or psychological disease or disorder; and (ii) a sleep disorder or sleep disturbances, comprising the step of administering to said patient a therapeutically effective amount of an N-Methyl-D-aspartic acid (NMDA) receptor partial agonist does not make a significant contribution over the prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0800-1600.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN MICHAEL CRONIN/               Examiner, Art Unit 4181                                                                                                                                                                                                                                                                                                                                                                                                 
/AMBER D STEELE/Primary Examiner, Art Unit 1658